United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-2637
                                    ___________

Barry Lyndell Wallace,                  *
                                        *
            Appellant,                  *
                                        *
      v.                                *
                                        *
Richard E. Busby, Sheriff of            *   Appeal from the United States
Crittenden County; Robert Bretherick,   *   District Court for the
Chief Jailer, Crittenden County         *   Eastern District of Arkansas.
Sheriff’s Department; Robert Cooper,    *
Chief Deputy, Crittenden County         *
Sheriff’s Department,                   *   [UNPUBLISHED]
                                        *
            Appellees,                  *
                                        *
Crittenden County, Arkansas;            *
Crittenden County Quorum Court;         *
Brian Williams, Crittenden County       *
Judge,                                  *
                                        *
            Defendants.                 *

                                    ___________

                          Submitted: November 6, 2000
                              Filed: November 9, 2000
                                  ___________

Before RICHARD S. ARNOLD, HANSEN, and BYE, Circuit Judges.
                           ___________
PER CURIAM.

       Barry Lyndell Wallace appeals from the district court’s1 judgment, following an
evidentiary hearing before a magistrate judge, dismissing with prejudice his 42 U.S.C.
§ 1983 action. Wallace did not request a jury trial, and he filed no objections to the
magistrate judge’s post-hearing report, which the district court reviewed and adopted
in its entirety. We conclude that the district court did not err in holding that the
conditions of Wallace’s confinement failed to rise to the level of a constitutional
violation. See Smith v. Copeland, 87 F.3d 265, 268 (8th Cir. 1996) (analysis of
confinement conditions must be based on totality of circumstances). We therefore
affirm for the reasons stated by the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Henry Woods, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable Jerry
W. Cavaneau, United States Magistrate Judge for the Eastern District of Arkansas.
                                         -2-